Exhibit 10.22

Outside Director Compensation

Program Effective as of June 21, 2012

 

Annual Board Retainer

   $60,000

Non-Executive Chair Retainer

   $75,000

Committee Member Retainers

  

Audit Committee

   $10,000

Compensation Committee

   $10,000

Nominating & Corporate Governance Committee

   $7,500

Neutrality Committee

   $5,000

Incremental Committee Chair Retainers

  

Audit Committee

   $12,500

Compensation Committee

   $12,500

Nominating & Corporate Governance Committee

   $7,500

Neutrality Committee

   $5,000

All amounts listed above will be paid to directors in arrears quarterly

Annual restricted stock unit grant:

 

  •  

Number of RSUs equal to $170,000 divided by the 30-day moving average stock
price of the Class A Common Stock as of the market close on the Date of Grant as
reported in the principal consolidated transaction reporting system for the New
York Stock Exchange

 

  •  

RSUs vest in full on the earlier of (i) the first anniversary of the date of
grant, or (ii) the day preceding the next year’s annual meeting of stockholders